Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email from Alison J. Moy (#69187) on July 13, 2021.  The application has been amended as follows:

1. (Currently Amended) A method of using enhanced connectivity in session setup, the method comprising: multicasting a solicitation message, and in response, receiving one or more addresses in an advertisement message; probing each of the one or more addresses in the advertisement message to determine if each of the one or more addresses is reachable: if an address is reachable, then adding the address to a reachable list; if the address is not reachable, then skipping the address; receiving a communication session request that includes an offeror's candidate list; prioritizing the offeror's candidate list based on the reachable list to generate a prioritized offeror's candidate list, wherein prioritizing the offeror's candidate list based on the reachable list comprises giving addresses in the offeror's candidate list with prefixes matching prefixes in the reachable list a highest priority; selecting at least one address from the prioritized offeror's candidate list; generating and prioritizing an answerer’s candidate list based on the prioritized offeror’s candidate list; and transferring [[an]] the prioritized answerer's candidate list; and transferring media over the at least one address selected from the prioritized offeror's candidate list.  

8. (Currently Amended) A device using enhanced connectivity for session setup, the device comprising: a transceiver configured to multicast a solicitation message, and in response, to receive one or more addresses in an advertisement message; the transceiver configured to probe each of the one or more addresses in the advertisement message to determine if each of the one or more addresses is reachable: if an address is reachable, then a processor configured to add the address to a reachable list; if the address is not reachable, then the processor configured to skip the address; the transceiver configured to receive a communication session request that includes an offeror's candidate list; the processor configured to prioritize the offeror's candidate list based on a reachable list to generate a prioritized offeror's candidate list, wherein prioritizing the offeror's candidate list based on the reachable list comprises giving addresses in the offeror's candidate list with prefixes matching prefixes in the reachable list a highest priority; the processor configured to select at least one address from the prioritized offeror's candidate list; the processor configured to generate and prioritize an answerer's candidate list based on the prioritized offeror’s candidate list; the transceiver configured to transfer the prioritized answerer's candidate list; and the transceiver configured to transfer media over the at least one selected address from the prioritized offeror's candidate list.  

15. (Currently Amended) A non-transitory computer-readable medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device cause the electronic device to implement a method for enhanced connectivity, comprising: multicasting a solicitation message, and in response, receiving one or more addresses in an advertisement message; probing each of the one or more addresses in the advertisement message to determine if each of the one or more addresses is reachable: if an address is reachable, then adding the address to a reachable list; if the address is not reachable, then skipping the address; prioritizing based on the prioritized offeror’s candidate list; transferring the prioritized answerer’s candidate list; and transferring media over the at least one address selected from the prioritized offeror's candidate list.  

20-23. (Canceled)  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-6, 8-13, and 15-19 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 8 and 15.
The combination of claims specify a method, a device, and a non-transitory computer-readable medium comprising: multicasting a solicitation message, and in response, receiving one or more addresses in an advertisement message, probing each of the one or more addresses in the advertisement message to determine if each of the one or more addresses is reachable.  If the address is reachable, then adding the address to a reachable list, if an address is not reachable, then skipping the address.  Receiving a communication session request that includes an offeror's candidate list, prioritizing the offeror's candidate list based on the reachable list to generate a prioritized offeror's candidate list by giving addresses in the offeror's candidate list with prefixes matching prefixes in the reachable list a highest priority, generating and prioritizing an answerer’s candidate list based on the prioritized offeror’s candidate list; and transferring the prioritized answerer's candidate list.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to the allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the limitation generating and prioritizing an answerer’s candidate list based on the prioritized offeror’s candidate list.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416   

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416